

117 HR 1119 IH: Stopping Chinese Communist Involvement in the Power Grid Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1119IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Duncan introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Foreign Affairs, and Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo codify an Executive order securing the United States bulk-power system.1.Short titleThis Act may be cited as the Stopping Chinese Communist Involvement in the Power Grid Act. 2.Enactment of Executive order(a)In generalThe provisions of Executive Order 13920 (85 Fed. Reg. 26595; relating to securing the United States bulk-power system (May 1, 2020)) (as in effect on May 1, 2020) are enacted into law.(b)PublicationIn publishing this Act in slip form and in the United States Statutes at Large pursuant to section 112 of title 1, United States Code, the Archivist of the United States shall include after the date of approval at the end an appendix setting forth the text of the Executive order referred to in subsection (a) (as in effect on May 1, 2020).